DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Newly amended claims 1, 4, 5, 8, 11, 14, 32, 37, 49, 50, 62, 69, 72, and 80 of 19 July 2022 are examined on the merits.  As a result of the advisory action of 7 July 2022 and interview summary of 19 July 2022, the amended claim set is allowable.  The rejections of 21 April 2022 are overcome for the following reasons: the claims now reflect proper written description; and newly amended claim describes disubstituted indole rings  The claims reflect searched subject matter in which variables RA and RB do not form a ring with each other.  Secondly, Bosmans, WO 97/43279, is not prior art against new limitations imported from claim 45 of 16 June 2022.  The prior art only describes unsubstituted indole rings.  
Allowable Subject Matter
Claims 1, 4, 5, 8, 11, 14, 32, 37, 49, 50, 62, 69, 72, and 80 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699